Exhibit 23.1 Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado 80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The undersigned, Ronald R. Chadwick, P.C., hereby consents to the use of our name and the use of our opinion dated April 29, 2010 on the financial statements of Equinox International, Inc. (the “Company”) included in its Annual Report on Form 10-K being filed by the Company, for the fiscal year ended February 28, 2010. /s/ Ronald R. Chadwick, P.C. Ronald r. Chadwick, P.C. Aurora, Colorado May 10, 2010
